[Cite as State v. Kiger, 2018-Ohio-592.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

STATE OF OHIO                                       JUDGES:
                                                    Hon. John W. Wise, P.J.
        Plaintiff-Appellee                          Hon. William B. Hoffman, J.
                                                    Hon. Craig R. Baldwin, J.
-vs-
                                                    Case No. 17-CA-46
EMILY H.I. KIGER

        Defendant-Appellant                         OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Licking County Court of
                                                Common Pleas, Case No. 16 CR 697




JUDGMENT:                                       Affirmed




DATE OF JUDGMENT ENTRY:                          February 9, 2018




APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

HAWKEN FLANAGAN                                 STEPHEN T. WOLFE
Assistant Prosecuting Attorney                  Wolfe Law Group, LLC
Licking County, Ohio                            1350 W. 5th Ave., Suite 124
20 South Second Street, 4th Floor               Columbus, Ohio 43212
Newark, Ohio 43055
Licking County, Case No. 17-CA-46                                                         2

Hoffman, J.


       {¶1}      Defendant-appellant Emily H.I. Kiger appeals her convictions and sentence

entered by the Licking County Court of Common Pleas, on one count of aggravated

vehicular homicide, in violation of R.C. 2903.06(A)(1)(a)(B)(1)(2)(a); one count of

operating a motor vehicle while under the influence, in violation of R.C.

4511.19(A)(1)(a)(G)(1)(a)( i); one count of operating a motor vehicle while under the

influence, in violation of R.C. 4511.19(A)(1)(f)(G)(1)(a)(i i); and one count of failure to

obey a traffic control device, in violation of R.C. 4511.12(A)(B). Plaintiff-appellee is the

state of Ohio.

                             STATEMENT OF THE FACTS AND CASE

       {¶2}      At approximately 1:30 a.m. on May 8, 2016, officers from the Newark Police

Department were dispatched to the scene of an auto accident at the intersection of Main

and Union Streets in Newark, Licking County, Ohio. Upon their arrival, officers observed

two disabled vehicles, a silver Lexus SUV and a black Dodge pickup truck. Appellant,

who was identified as the driver and sole occupant of the Lexus, was found in the vehicle,

restrained in the driver’s seat. David Ehlerman, who was identified as the driver and sole

occupant of the pickup truck, had been ejected from his vehicle and was found on the

roadway. Ehlerman was unconscious and unresponsive when officers reached him. He

was transported to the Ohio State University Medical Center in Columbus, where he died

of his injuries on May 9, 2016.

       {¶3}      Officer Ray Lewis arrived at the scene, and made contact with Appellant

while she was still in her vehicle. Although Appellant was conscious, she was not fully

aware of her surroundings. Officer Lewis detected an odor of alcohol emanating from
Licking County, Case No. 17-CA-46                                                        3


Appellant’s vehicle, but was unable to further investigate due to Appellant’s condition.

Emergency medical personnel arrived at the scene and assumed care of Appellant.

Thereafter, Officer Lewis assisted the other officers with the accident investigation.

       {¶4}     Lisa Carkin and Victoria Fitzsimmons witnessed the accident. They were

together in a vehicle on Union Street, stopped at a red light at the intersection of Main

and Union Streets. Ehlerman was in the vehicle next to them at the intersection. Carkin

and Fitzsimmons testified Ehlerman did not pull into the intersection until after the light

had turned green. As Carkin was attempting to turn left onto Main Street, she observed

Appellant out of the corner of her eye. Carkin immediately slammed on the brakes. She

and Fitzsimmons stated Appellant was traveling at a high rate of speed and drove into

the intersection through a red light, colliding with Ehlerman’s truck.

       {¶5}     Based upon the conditions and locations of the vehicles, Officer Lewis

believed Appellant was at fault.   Officer Lewis also believed Appellant may have been

under the influence of alcohol based upon the odor of alcohol coming from the vehicle,

the time of the accident, and the eyewitness accounts Appellant had been traveling at a

high rate of speed when she failed to stop at the red light and drove through the

intersection.

       {¶6}     Officer Lewis informed his supervisor of his suspicion, and received

authorization to attempt to obtain a blood alcohol test from Appellant. Appellant had been

transported to the Ohio State University Medical Center due to her injuries. Officer Lewis

retrieved a blood test kit from the police department and proceeded to the hospital. When

Officer Lewis arrived at the hospital at approximately 3:00 a.m., he located Appellant in

the triage area. Appellant was not conscious; therefore, the officer was unable to obtain
Licking County, Case No. 17-CA-46                                                         4


her consent for the blood draw. Although Officer Lewis contemplated requesting a search

warrant, he determined he would not be able to obtain the warrant and complete the blood

draw within the statutory three-hour window following the accident. Officer Lewis was

unfamiliar with the procedures for obtaining an after-hours warrant in Columbus, and

believed the evidence of Appellant’s intoxication would be compromised if he pursued a

search warrant rather than proceed with a warrantless blood draw.

       {¶7}   Hospital personnel performed the blood draw at approximately 3:15 a.m. on

May 8, 2016. The specimen was tested at the Ohio State Highway Patrol Crime Lab.

The results established Appellant had a blood alcohol content of 0.210.

       {¶8}   Over the course of investigating the accident, officers contacted Zachary

Bell. Bell advised the officers he came into contact with Appellant outside of Hooligan’s

Bar in Newark, on the night of the accident.       Bell observed Appellant and another

individual in a heated discussion. Appellant was crying. Appellant approached Bell’s

vehicle. Initially, Bell thought Appellant was someone he knew, but soon realized he was

mistaken. Appellant asked Bell for a ride home. After speaking with the gentleman with

whom Appellant had been in the heated discussion as well as Appellant, Bell agreed.

Appellant was highly intoxicated and either would not or could not provide Bell with her

address. Bell drove around for 30-45 minutes without being able to find out where

Appellant lived. Bell returned to Hooligan’s with Appellant in hopes of finding her friends.

       {¶9}   Bell and Appellant entered the establishment. While Bell was using the

restroom, Appellant left the bar and returned to her vehicle. Bell found Appellant in her

vehicle and informed her she was in no condition to drive, and asked her to exit the

vehicle. Appellant refused and drove out of the parking lot. Bell proceeded to his own
Licking County, Case No. 17-CA-46                                                           5


vehicle and attempted to catch up to Appellant. He flashed his lights and honked his

horn, trying to get Appellant’s attention. Bell followed Appellant for a short time, but ended

his pursuit due to the high rate of speed at which Appellant was driving. Bell stopped

following Appellant approximately ½ to 1 mile before the intersection where the accident

occurred.

       {¶10} Law enforcement personnel retrieved the airbag control modules from

Appellant’s Lexus and Ehlerman’s pickup truck. Bradley Long, an Ohio State Highway

Patrol trooper, conducted an analysis of the modules. The analysis revealed Ehlerman’s

pickup truck was traveling at a speed of 13 mph at the time of impact and Ehlerman had

just started to apply the brakes. The analysis further revealed Appellant’s Lexus was

traveling in excess of 70 mph 5 seconds prior to the collision, and continued at that speed

until the moment of impact. There was no evidence Appellant applied her brakes.

       {¶11} On November 10, 2016, the Licking County Grand Jury indicted Appellant

on   one    count    of   aggravated     vehicular    homicide     in   violation   of   R.C.

2903.06(A)(1)(a)(B)(1)(2)(a) ; one count of operating a motor vehicle while under the

influence, in violation of R.C. 4511.19(A)(1)(a)(G)(1)(a)( i); one count of operating a motor

vehicle while under the influence, in violation of R.C. 4511.19(A)(1)(f)(G)(1)(a)(i i); and

one count of failure to obey a traffic control device, in violation or R.C. 4511.12(A)(B).

Appellant appeared before the trial court for arraignment on November 17, 2016, and

entered a plea of not guilty to the Indictment.

       {¶12} On January 17, 2017, Appellant filed a motion to suppress the results of the

warrantless blood draw. Appellant subsequently filed a supplement to the motion to

suppress, which the trial court initially denied on March 15, 2017. Thereafter, Appellant
Licking County, Case No. 17-CA-46                                                      6


filed a motion for reconsideration/motion for leave to file a motion to suppress on March

29, 2017. The trial court conducted a hearing on the motions on April 24, 2017. Via Order

filed May 8, 2017, the trial court denied Appellant’s motion to suppress.

      {¶13} The matter proceeded to jury trial on May 17, 2017. After hearing all the

evidence and deliberating, the jury found Appellant guilty on Counts 1, 2, and 3. Count 4

was a minor misdemeanor and tried to the court. The trial court found Appellant guilty of

Count 4.   On June 26, 2017, following a pre-sentence investigation, the trial court

sentenced Appellant to an aggregate term of imprisonment of 7 years.

      {¶14} It is from these convictions and sentence, Appellant appeals, raising the

following assignments of error:



             1. THE TRIAL COURT ERRED IN FINDING THAT EXIGENT

      CIRCUMSTANCES EXISTED TO JUSTIFY THE WARRANTLESS BLOOD

      DRAW PERFORMED UPON THE APPELLANT


             2. THE JURY’S VERDICTS WERE AGAINST THE MANIFEST

      WEIGHT OF THE EVIDENCE

             3. THE EVIDENCE PRESENTED AT TRIAL WAS INSUFFICIENT

      TO SUPPORT THE CONVICTIONS AND THE TRIAL COURT ERRED

      WHEN      IT   DENIED       APPELLANT’S       MOTION     FOR    ACQUITTAL

      PURSUANT TO CRIM.R.29




                                                I
Licking County, Case No. 17-CA-46                                                          7

                                       Standard of Review

       {¶15} Appellate review of a trial court's decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long, 127 Ohio App. 3d 328, 332, 713
N.E.2d 1 (4th Dist.1998). During a suppression hearing, the trial court assumes the role

of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, 75 Ohio St. 3d 148, 154, 661 N.E.2d 1030

(1996). A reviewing court is bound to accept the trial court's findings of fact if they are

supported by competent, credible evidence. State v. Medcalf, 111 Ohio App. 3d 142, 145,

675 N.E.2d 1268 (4th Dist.1996). Accepting these facts as true, the appellate court must

independently determine as a matter of law, without deference to the trial court's

conclusion, whether the trial court's decision meets the applicable legal standard. State

v. Williams, 86 Ohio App. 3d 37, 42, 619 N.E.2d 1141 (4th Dist.1993), overruled on other

grounds.

       {¶16} There are three methods of challenging a trial court's ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court's finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court's findings of fact are against the manifest weight of the evidence. See, State v.

Fanning, 1 Ohio St. 3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App. 3d 486,

597 N.E.2d 1141 (1991). Second, an appellant may argue the trial court failed to apply

the appropriate test or correct law to the findings of fact. In that case, an appellate court

can reverse the trial court for committing an error of law. See, Williams, supra. Finally, an

appellant may argue the trial court has incorrectly decided the ultimate or final issues

raised in a motion to suppress. When reviewing this type of claim, an appellate court must
Licking County, Case No. 17-CA-46                                                         8


independently determine, without deference to the trial court's conclusion, whether the

facts meet the appropriate legal standard in any given case. State v. Curry, 95 Ohio

App.3d 93, 96,620 N.E.2d 906 (8th Dist.1994).

       {¶17} In her first assignment of error, Appellant argues the trial court erred in

finding exigent circumstances existed which justified her blood to be drawn absent a

search warrant. We disagree.

       {¶18} We note if there are exigent circumstances and “an officer has probable

cause to arrest a driver for OVI, the result of an analysis of a blood sample taken over the

driver's objection and without consent is admissible in evidence, even if no warrant had

been obtained.” State v. Hoover, 123 Ohio St. 3d 418, 2009–Ohio–4993, 916 N.E.2d
1056, ¶ 19, citing Schmerber v. California, 384 U.S. 757, 770–771, 86 S. Ct. 1826, 16
L. Ed. 2d 908 (1966).



                                         Probable Cause



       {¶19} For ease of discussion, we address the question of probable cause first.

       {¶20} A police officer has probable cause for an arrest if the facts and

circumstances within his knowledge are sufficient to cause a reasonably prudent person

to believe that the defendant has committed the offense. State v. Cummings, 5th

Dist.No.2005–CA–00295, 2006–Ohio–2431, ¶ 15, citing State v. Heston, 29 Ohio St. 2d
152, 280 N.E.2d 376 (1972). In making this determination, the trial court must examine

the totality of facts and circumstances surrounding the arrest. See State v. Miller, 117
Ohio App. 3d 750, 761, 691 N.E.2d 703 (1997); State v. Brandenburg, 41 Ohio App.3d
Licking County, Case No. 17-CA-46                                                           9


109, 111, 534 N.E.2d 906 (2nd Dist.1987). When evaluating probable cause to arrest for

OVI, the totality of the facts and circumstances can support a finding of probable cause

to arrest even where no field sobriety tests were administered. See State v. Homan, 89
Ohio St. 3d 421, 427, 732 N.E.2d 952 (2000). Furthermore, a police officer does not have

to observe poor driving performance in order to effect an arrest for driving under the

influence of alcohol if all the facts and circumstances lead to the conclusion that the driver

was impaired. See State v. Harrop, 5th Dist. No. CT2000–0026 (July 2, 2001), citing

Atwell v. State, 35 Ohio App. 2d 221, 301 N.E.2d 709 (8th Dist.1973).

       {¶21} We find Officer Lewis had probable cause to suspect Appellant was under

the influence of alcohol after his initial investigation of the accident.      Officer Lewis

observed the conditions and locations of the vehicles and determined Appellant was at

fault. When Officer Lewis made contact with Appellant, he detected an odor of alcohol

emanating from Appellant’s vehicle. Further, eyewitnesses to the accident informed

Officer Lewis Appellant was traveling at a high rate of speed when she drove through the

red light and struck Ehlerman’s pickup truck.



                                      Exigent Circumstances



       {¶22} Turning to the question of exigent circumstances, we find the potential for

alcohol to dissipate within a suspect's blood system constitutes exigent circumstances.

State v. Anderson, 5th Dist. No. 00CAA12039, 2001 WL 967900, appeal not allowed, 94
Ohio St. 3d 1410, 759 N.E.2d 787. “It is beyond cavil that alcohol in an individual's system

progressively dissipates over a short period of time.” Willoughby v. Dunham, 11th Dist.
Licking County, Case No. 17-CA-46                                                         10

No.2010–L–068, 2011–Ohio–2586, ¶ 37; Schmerber at 770 (“the percentage of alcohol

in the blood begins to diminish shortly after drinking stops, as the body functions to

eliminate it from the system”). Exigent circumstances have been found to justify ordering

a blood sample without consent when a defendant was in an accident approximately two

hours prior to the blood draw and “there was a risk that evidence would be destroyed as

appellant's system began to eliminate the alcohol.” State v. Schulte, 11th Dist. No. 94–L–

186, 1996 WL 660880, *8, appeal not allowed, 78 Ohio St. 3d 1428, 676 N.E.2d 533

(1997); Schmerber at 770–771 (in cases where the defendant had to be taken to a

hospital and police had to investigate the scene of the accident, time is limited to secure

a warrant and exigent circumstances exist).

       {¶23} We find exigent circumstances existed which justified the warrantless draw

of Appellant’s blood. The accident occurred at approximately 1:30 a.m. on May 8, 2016.

After his initial contact with Appellant, Officer Lewis was unable to investigate further due

to Appellant’s condition. Emergency medical personnel at the scene assumed care of

Appellant, who was transported to Ohio State University Medical Center in Columbus.

Officer Lewis then assisted with the accident investigation. When Officer Lewis arrived

at the hospital at 3:00 a.m., Appellant was in triage. Appellant was not conscious;

therefore, the officer was unable to obtain her consent for the blood draw. Although

Officer Lewis contemplated requesting a search warrant, he determined he would not be

able to obtain the warrant and complete the blood draw within the statutory three-hour

window following the accident. Officer Lewis was unfamiliar with the procedures for

obtaining an after-hours warrant in Columbus, and believed the evidence of Appellant’s
Licking County, Case No. 17-CA-46                                                         11


intoxication would be compromised if he pursued a search warrant rather than proceed

with a warrantless blood draw.

       {¶24} Based upon the foregoing, we find the trial court's findings of fact to be

supported by competent, credible evidence. We further find the trial court did not err in

overruling Appellant's motion to suppress.

       {¶25} Appellant’s first assignment of error is overruled.

                                                 II

       {¶26} In her second assignment of error, Appellant challenges her convictions as

against the manifest weight of the evidence. Specifically, Appellant contends the state

failed to establish her intoxication was the proximate cause of Ehlerman’s death.

Appellant maintains the evidence showed Ehlerman’s death was the result of her

speeding and running the red light, but the state failed to prove her intoxication led to her

speeding or running the red light. Appellant submits the testimony revealed she was

attempting to get away from Bell, whom she viewed as being a dangerous predator.

       {¶27} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’ ” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997–Ohio–52, 678
N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶28} The reviewing court must bear in mind, however, that credibility generally is

an issue for the trier of fact to resolve. State v. Issa, 93 Ohio St. 3d 49, 67, 752 N.E.2d
Licking County, Case No. 17-CA-46                                                           12

904 (2001); State v. Murphy, 4th Dist. Ross No. 07CA2953, 2008-Ohio-1744, 2008 WL
1061793, ¶ 31. “Because the trier of fact sees and hears the witnesses and is particularly

competent to decide ‘whether, and to what extent, to credit the testimony of particular

witnesses,’ we must afford substantial deference to its determinations of credibility.”

Barberton v. Jenney, 126 Ohio St. 3d 5, 2010-Ohio-2420, 929 N.E.2d 1047, ¶ 20 (Citations

omitted.) Thus, an appellate court will leave the issues of weight and credibility of the

evidence to the fact-finder, as long as a rational basis exists in the record for its decision.

State v. Picklesimer, 4th Dist. Pickaway No. 11CA9, 2012-Ohio-1282, 2012 WL 1029466,

¶ 24; accord State v. Howard, 4th Dist. Ross No. 07CA2948, 2007-Ohio-6331, 2007 WL
4201355, ¶ 6 (“We will not intercede as long as the trier of fact has some factual and

rational basis for its determination of credibility and weight.”).

       {¶29} Appellant was convicted of aggravated vehicular homicide, in violation of

R.C. 2903.06(A)(1)(a), which provides:



              (A) No person, while operating or participating in the operation of a

       motor vehicle, motorcycle, snowmobile, locomotive, watercraft, or aircraft,

       shall cause the death of another or the unlawful termination of another's

       pregnancy in any of the following ways:

              (1)(a) As the proximate result of committing a violation of division (A)

       of section 4511.19 of the Revised Code or of a substantially equivalent

       municipal ordinance.
Licking County, Case No. 17-CA-46                                                        13


       {¶30} The evidence presented at trial established Appellant was at Hooligan’s

Bar, a drinking establishment, during the late evening hours of May 7, 2016/early morning

hours of May 8, 2016. Zachary Bell testified he tried to give Appellant a ride home,

however, after approximately 30-45 minutes, Bell returned to Hooligan’s because

Appellant either would not or could not give him directions to her home. Appellant was

still visibly intoxicated when she left Hooligan’s for the second time, entered her Lexus,

and drove away. Bell testified he tried to catch up to her in his vehicle, but Appellant was

driving at a high rate of speed and he ended his pursuit.

       {¶31} Eyewitnesses at the scene of the accident stated Appellant was traveling

well above the posted speed limit and drove through a red light immediately before striking

Ehlerman’s pickup truck. An analysis of the airbag control module in Appellant’s vehicle

revealed Appellant was driving over 70 mph at the time of the accident. In addition,

Appellant’s blood alcohol content was .210. Drs. Steven Steinberg and John Daniels

testified Ehlerman died of the injuries on May 9, 2016, and the cause of his death was

blunt force injuries to his head as a result of the motor vehicle collision.

       {¶32} The jury was free to accept or reject any or all of the evidence offered by

the parties and assess the witnesses' credibility. “While the jury may take note of the

inconsistencies and resolve or discount them accordingly * * * such inconsistencies do

not render defendant's conviction against the manifest weight or sufficiency of the

evidence.” State v. McGregor, 5th Dist. Ashland No. 15–COA–023, 2016–Ohio–3082, ¶

10, citing State v. Craig, 10th Dist. Franklin No. 99AP–739, 2000 WL 297252 (Mar. 23,

2000). Indeed, the jurors need not believe all of a witness' testimony, but may accept only

portions of it as true. id. Our review of the entire record reveals no significant
Licking County, Case No. 17-CA-46                                                         14


inconsistencies or other conflicts in the state's evidence which would demonstrate a lack

of credibility of the state’s witnesses.

       {¶33} Upon review of the entire record, we do not find the jury clearly lost its way

in determining Appellant committed a violation of R.C. 4511.19(A), and as a result said

violation was a proximate cause of Ehlerman’s death.

       {¶34} Appellant’s second assignment of error is overruled.

                                                 III

       {¶35} In her final assignment of error, Appellant contends her convictions were

not based upon sufficient evidence and the trial court erred in denying her Crim. R 29

motion for acquittal.

       {¶36} Criminal Rule 29(A) provides a court must order the entry of a judgment of

acquittal on a charged offense if the evidence is insufficient to sustain a conviction on the

offense. Crim.R. 29(A). However, “a court shall not order an entry of judgment of acquittal

if the evidence is such that reasonable minds can reach different conclusions as to

whether each material element of a crime has been proved beyond a reasonable doubt.”

State v. Bridgeman, 55 Ohio St. 2d 261, 381 N.E.2d 184 (1978), syllabus. Thus, a motion

for acquittal tests the sufficiency of the evidence. State v. Tatum, 3d Dist. Seneca No. 13-

10-18, 2011-Ohio-3005, 2011 WL 2448972, ¶ 43, citing State v. Miley, 114 Ohio App. 3d
738, 742, 684 N.E.2d 102 (4th Dist. 1996).

       {¶37} When an appellate court reviews a record for sufficiency, the relevant

inquiry is whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt. State v. Monroe, 105 Ohio St. 3d 384, 2005-Ohio-2282, 827
Licking County, Case No. 17-CA-46                                                         15
N.E.2d 285, ¶ 47. Sufficiency is a test of adequacy. State v. Thompkins, 78 Ohio St. 3d
380, 386, 678 N.E.2d 541 (1997). Accordingly, the question of whether the offered

evidence is sufficient to sustain a verdict is a question of law. State v. Perkins, 3d Dist.

Hancock No. 5-13-01, 2014-Ohio-752, 2014 WL 855870, ¶ 30, citing Thompkins at 386,

678 N.E.2d 541.

       {¶38} As set forth in our analysis of Appellant’s second assignment of error, the

evidence presented at trial established Appellant was at Hooligan’s Bar during the late

evening hours of May 7, 2016/early morning hours of May 8, 2016. Zachary Bell tried to

give Appellant a ride home, however, after approximately 30-45 minutes, Bell returned to

Hooligan’s because Appellant either would not or could not give him directions to her

home. Appellant was still visibly intoxicated when she left Hooligan’s for the second time,

entered her Lexus, and drove away. Bell testified he tried to catch up to her in his vehicle,

but Appellant was driving at a high rate of speed and he ended his pursuit.

       {¶39} Eyewitnesses at the scene of the accident stated Appellant was traveling

well above the posted speed limit and drove through a red light immediately before striking

Ehlerman’s pickup truck. An analysis of the airbag control module in Appellant’ vehicle

revealed Appellant was driving over 70 mph at the time of the accident. In addition,

Appellant’s blood alcohol content was .210. Drs. Steven Steinberg and John Daniels

testified Ehlerman died of the injuries on May 9, 2016, and the cause of his death was

blunt force injuries to his head as a result of the motor vehicle collision.

       {¶40} We find based upon the evidence presented by the state, the trial court did

not err in denying Appellant's Criminal Rule 29 motion for acquittal.
Licking County, Case No. 17-CA-46                                                   16


      {¶41} The judgment of the Licking County Court of Common Pleas is affirmed.



By: Hoffman, J.

Wise, John, P.J. and

Baldwin, J. concur